Case 1:20-cv-25306-DPG Document 14 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION

  NE 80TH STREET, LLC,                                         CASE NO : 20-25306-CV

              Plaintiff,

  v.
                                                               JUDGE: GAYLES
  ASPEN SPECIALTY INSURANCE
  COMPANY,

          Defendant.
  ______________________________________/

                       JOINT MOTION TO MODIFY SCHEDULING ORDER

         Plaintiff, NE 80th Street, LLC, and Defendant, Aspen Specialty Insurance Company,

  collectively referred to as the “Parties,” by and through their respective undersigned counsel and

  pursuant to Federal Rule of Civil procedure 16(b)(4) Local Rule 7.6, hereby file their Joint

  Motion to Modify Scheduling Order, in support of which the Parties say:

         1.        This is a first party property insurance case involving an apartment building. In

  filing their initial joint scheduling report and proposed scheduling order, the Parties had asked

  for a deadline of 30 December 2021 to complete discovery.

         2.        In her Scheduling Order [DE 6], entered 17 February 2021, Judge Ungaro ordered

  that all discovery – including expert discovery – be completed by 16 July 2021, and that the case

  be set for trial 12 October 2021.

         3.        Despite the Parties working together to meet Judge Ungaro’s order, a number of

  extraordinary issues have arisen that necessitate this motion, as follows:
Case 1:20-cv-25306-DPG Document 14 Entered on FLSD Docket 07/09/2021 Page 2 of 3




                 a.      Plaintiff’s counsel suffered an infection which turned septic requiring

         surgery and multiple weeks of home infusion and nursing care which rendered him

         unable to practice for approximately 30 days in April and May 2021.

                 b.      One of Defendant’s plumbing experts fell ill and was not able to complete

         a day of scheduled on-site inspection he deemed necessary to forming his expert opinion.

                 c.      Due to both staff turnover and unforeseen business issues, the proposed

         corporate representative deposition of Plaintiff was not able to be completed and cannot

         be rescheduled before the close of discovery.

         4.      One of Plaintiff’s contractors, to whom Plaintiff issued an assignment of benefits

  made the Parties aware in early June 2021 that it intends to file suit against Defendant. Both

  parties have made diligent efforts to communicate with the contractor’s attorney, who has been

  provided with a copy of the scheduling order. To date, the contractor does not appear to have

  filed suit, but the Parties believe that such suit would be more efficiently handled as part of this

  case rather than a separate course of litigation.

         5.      The Parties early on agreed to a mediator, only to have that mediator elect to take

  the summer off. The Parties agreed on a replacement mediator who could conduct the mediation

  within the timeframe required by Judge Ungaro. Unfortunately, the parties were recently

  informed that the second mediator accidentally double-booked the intended mediation date and

  cannot conduct the mediation. Despite diligent efforts, the Parties have been unable to locate

  another mediator who can mediate the case within the time limits of Judge Ungaro’s order.

         On the basis of the above-listed events, the Parties jointly request that the Scheduling

  order be modified to change the discovery completion date to 30 December 2021, with all other

  subsequent dates modified accordingly.
Case 1:20-cv-25306-DPG Document 14 Entered on FLSD Docket 07/09/2021 Page 3 of 3




  Respectfully submitted 9 July 2021:

  MBG Law Firm                                          LOBMAN, CARNAHAN, BATT,
  /s/ Michael R. Morris                                 ANGELLE & NADER
  Michael R. Morris, of counsel
  FBN 70254
  Attorney for NE 80th Street, LLC                      /s/ Charles R. Rumbley
  10101 W. Sample Road, Suite 100                       CHARLES R. RUMBLEY
  Coral Springs, FL 33065                               Florida Bar No. 1018161
  Tel: (954) 779-6128                                   400 Poydras Street, Suite 2300
  Direct: (561) 903-0562                                New Orleans, LA 70130
  michael@morris.law                                    Tel.: (504) 586-9292
  dshannon@mbg-lawfirm.com                              Fax: (504) 586-1290
                                                        crr@lcba-law.com
                                                        Counsel for Defendant, Aspen Specialty
                                                        Insurance Company



                                  CERTIFICATE OF SERVICE

         I hereby certify that I have on this 9th day of July, 2021, electronically filed the foregoing

  document with the Clerk of Court by using the CM/ECF system and served a true and correct

  copy of same on counsel for Defendant.


                                                           /s/ Michael R. Morris
